       Case 1:20-cr-00179-DLC Document 190 Filed 03/08/21 Page 1 of 4




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  ----------------------------------                X


  UNITED STATES OF AMERICA
                                                          CONSENT PRELIMINARY ORDER
                - V. -
                                                          OF FORFEITURE/
                                                          MONEY JUDGMENT
 SUNDAY OKORO,
                                                          SI 20 Cr. 179 (DLC)
                         Defendant.

 ----------------------------------                 X

                WHEREAS, on or about August 13, 2020, SUNDAY OKORO (the "Defendant"),

 among others, was charged in a two-count Superseding Indictment, S 1 20 Cr. 179 (DLC) (the

 "Indictment"), with conspiracy to commit money laundering, in violation of Title 18, United States

 Code, Section 1956(h) (Count One); and conspiracy to commit bank fraud, in violation of Title

 18, United States Code, Section 1349 (Count Two);

               WHEREAS, the Indictment included a forfeiture allegation as to Count Two of the

 Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Section 982(a)(2)(A), ofany and all property constituting, or derived from, proceeds the Defendant

obtained directly or indirectly, as a result of the offense charged in Count Two of the Indictment,

including but not limited to a sum of money in United States currency representing the amount of

proceeds traceable to the commission of the offense charged in Count Two of the Indictment;

               WHEREAS, on or about March _4_, 2021, the Defendant pled guilty to Count

Two of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count Two of the Indictment and agreed to forfeit,

pursuant to Title 18, United States Code, Section 982(a)(2)(A), a sum of money equal to

$1,714,412 in United States currency, representing proceeds traceable to the commission of the

offense charged in Count Two of the Indictment;
       Case 1:20-cr-00179-DLC Document 190 Filed 03/08/21 Page 2 of 4




               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $1,714,412 in United States currency representing the amount of proceeds traceable to

the offense charged in Count Two of the Indictment that the Defendant personally obtained; and

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count Two of the Indictment that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Kevin Mead of counsel, and the Defendant, and his counsel, Telemachus Philip Kasulis,

Esq., that:

               1.        As a result of the offense charged in Count Two of the Indictment, to which

the Defendant pied guilty, a money judgment in the amount of $1,714,412 in United States

currency (the "Money Judgment"), representing the amount of proceeds traceable to the offense

charged in Count Two of the Indictment that the Defendant personally obtained, shall be entered

against the Defendant.

               2.        Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, SUNDAY

OKORO, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.

               3.        All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney's Office, Southern District of New
     Case 1:20-cr-00179-DLC Document 190 Filed 03/08/21 Page 3 of 4




 York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's

 Plaza, New York, New York 10007 and shall indicate the Defendant's name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

 on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney's Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney's Office, One St. Andrew's Plaza, New York, New York 10007.
       Case 1:20-cr-00179-DLC Document 190 Filed 03/08/21 Page 4 of 4



                9.       The signature page of this Consent Preliminary Order of Forfeiture/Money

 Judgment may be executed in one or more counterparts, each of which will be deemed an original

 but all of which together will constitute one and the same instrument.

 AGREED AND CONSENTED TO:

 AUDREY STRAUSS
 United States Attorney for the
 Southern District of New York



 By:   Isl Kevin Mead                                                3/2/2021
       KEVIN MEAD                                                    DATE
       Assistant United States Attorney
       One St. Andrew's Plaza
       New York, NY 10007
       (212)637-2211

SUNDAY OKOR~


By:
       SUNDAY OKORO
                     J!__:__
                                                                    DATE
                                                                              h
                                                                    o3/21. s1i1


By:          ~~"'=:
       TELEMACHUS PHILn> KASULIS, ESQ.                              DATE
       Attorney for Defendant
       Morvillo Abramowitz Grand Iason & Anello PC
       565 Fifth Avenue
       New York, NY 10017

SO ORDERED:

                                                                          3/5/2021
HONORABLE DENISE L. COTE                                            DATE
UNITED STATES DISTRICT JUDGE
